Exhibit 10.7

Description of Management Incentive Plan

The Management Incentive Plan is an annual bonus incentive plan designed to
motivate and reward participants for the achievement of fiscal year financial
and non-financial objectives that directly contribute to the overall success of
the Company. Non-commissioned exempt employees, except the CEO, hired no later
than the last day of the prior year and employed through year-end of the current
year are eligible to participate in the annual bonus incentive plan. This plan
includes all of the Company’s NEO’s except the CEO.

At the beginning of each year, the Board of Directors establishes bonus targets
and performance goals under the plan for the year. Bonus award payouts under the
plan are objectively determined, based on achievement of the established
financial goals such as deposit, loan and income growth during the year. The
Board of Directors has discretion to increase or decrease the award based on
non-financial goal achievements. The bonus award payouts under the plan are
determined before the end of the year and are based on actual year-to-date and
estimated end-of-year performance of the established goals. To do this, the
Board of Directors reviews a list of various projects and the completion status
in November of each year, and based on the status of these projects to the goal
established at the beginning of the year, determines the non-financial goal
achievement level.

The target incentive award is the amount that the participant is eligible to
receive if the combined, weighted performance against the plan objectives equals
an overall achievement level based on the operating budget. The target incentive
award percentage range varies based on the participant’s officer level in the
Company.